DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claims filed 08/13/2020.
Claims 1-5 are pending in the application and are hereby examined on the merits.
IDS
The examiner acknowledged the IDS filed 11/15/2021. However, none of the references submitted therein are found to be relevant to claimed invention and it seems that the IDS may have been submitted in the wrong application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A method of producing a combination of raw reconstituted meat and raw meat, having increased shelf life in a loosely stacked bag package” in line 1-2. It is not clear what reference product is being compared such that the combination of raw reconstituted meat and raw meat as claimed has an “increased shelf life”. Appropriate correction is required.
Claim 1 recites that the reconstituted meat composition comprises “shredded meat and binders” in line 4 in with the binder being in plural form. However, line 7 of the same claim recites “0.01 to 10 parts by weight of binder consisting of glycerol” which suggests there is only one type of binder in the reconstituted meat composition. It is thus not clear how many types of binder is in the reconstituted meat composition. Clarification is required.
Claim 1 recites that the reconstituted meat composition “consisting of the components” in line 4. There is insufficient antecedent basis for the limitation “the components”. Appropriate correction is required.
Claim 1 recites “up to 5 parts by weight of adjusting, auxiliary and unavoidable accompanying substances of the components” in line 9-10. It is unclear what kind of substances qualify as “adjusting, auxiliary and unavoidable accompanying substances”. For the purpose of examination, any edible substance in a reconstituted meat composition is construed to read on the limitation. Appropriate correction is required.
Claim 1 recites "drying the combination of reconstituted meat/ meat” in step e). It is unclear if “the combination of reconstituted meat/ meat”  means the combination of raw reconstituted meat and raw meat as recited in the preamble, given that  “/” is normally interpreted to indicate “or”. Claim 5 is rejected to for the same reason. For the 
Claim 1 recites drying the combination to a residual moisture of approximate 10% in step e). It is unclear what the percent is bases upon. For the purpose of examination, 10% is interpreted to be weight percent. Appropriate correction is required.
It is further of note that in describing the actions of each steps, applicant is not consistent in using active or passive voice (e.g., "by applying" and "drying" vs. "is provided" and "is cut"). Appropriate correction is required.
Claims 2-5 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 2 recites “the layer thickness of the reconstituted meat composition is 0.1 cm to 2 cm, the thickness of the slices is 0.1 cm to 1 cm, and the thickness of the slices is maximum of 70% of the layer thickness of the reconstituted meat layer”. However, since the claim requires that the thickness of the slice is maximum of 70% of the thickness of the reconstituted meat layer and the thickness of the slice is 0.1-1 cm, it is unclear how the lower endpoint of the thickness of the reconstituted meat composition layer (e.g., 0.1 cm) could be the same as the lower endpoint of the thickness of the slices of solid meat (e.g., 0.1 cm)? In other words, if the thickness of the reconstituted meat composition layer is 0.1-2 cm and that the thickness of the slice is a maximum of 70% of the thickness of the reconstituted meat composition layer, the minimum thickness of the slice has to be less than 0.1 cm such as 0.07 cm. Clarification is required.
Claim 3 depends from claim 1 and recites “only poultry meat is used as the meat and as the shredded meat”. It is unclear what “the meat” is referring to. Claim 4 is rejected for the same reason. For the purpose of examination, “the meat” is interpreted to mean the solid piece meat recited in claim 1. Appropriate correction is required.
Claim 5 recites that “the slice of solid meat is arranged with its upper side visible and with a lateral surrounding edge, with the edge thus ensuring an optically uniform transition to the reconstituted meat layer bonded on it underside by drying”. It is unclear what side of the slice of solid meat is considered “upper side” and what side is considered “underside”, given that determination of upper side or underside of a slice of meat is totally arbitrary. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw US Patent No. 4,927,661 in view of Phelps US Patent Application Publication No. 2009/0068316, hereinafter referred to as Bradshaw and Phelps, respectively.
Regarding claim 1, Bradshaw teaches a method of producing a reconstituted raw piece of meat (e.g., a two-phase meat product comprising a texture imparting phase and a succulence imparting phase, column 2,line 16-24) comprising the steps of:
-cutting a solid piece of meat into slices and arranging the slices so the slices are lying flat (column 2, line 67-6 and 52-53), wherein the thickness of the meat slices are 0.5-6 mm (column 2, line 20-21; column 3, line 24-26); given that the meat slices are aligned and flat and has the thickness as disclosed above, it logically follows that each of the slices provides an individual target surface for a reconstituted meat layer; 
-applying a reconstituted meat composition to the target surface formed by the slices of solid piece meat to form a product that comprises the slices and the reconstituted meat composition (column 4, line 16-20, 32-40);
 -drying the product to form the reconstituted raw piece of meat (column 3, line 50-52);
wherein the reconstituted meat composition consists of (column 4, line 16-20, 32-36; column 4, line 65; column 5, line 2, 48 and 55; column 6, line 6-7 and 11): 
-shredded animal meat;
-0.7-1 % of sodium chloride by weight of the two-phase meat product;
Given that the two-phase meat product as disclosed by Bradshaw comprises 0.7-1% salt, 20-90 wt% texture imparting phase (e.g., phase that has meat slices), and 10-80% succulence phase (e.g., the phase that comprises reconstituted meat), the amount of salt as disclosed by Bradshaw overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Bradshaw discloses that the thickness of the meat slices are 0.5-6 mm (column 2, line 20-21; column 3, line 24-26); In particular, in Example I-III and V, Bradshaw teaches that the thickness of the meat slices is 2-3 mm which has a variation; Bradshaw also teaches in Example IV a thickness of 4 mm which does not have a variation. As such, Bradshaw includes the embodiment teaching a fixed thickness without variation thus reading on the limitation regarding the meat slices having a uniform thickness with ±4% variation.
Additionally, Bradshaw discloses that in the final two-phase meat product the two phases are exhibiting a parallel arrangement (Abstract; column 1, line 49-50; column 2, line 23-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have cut the meat into slices the thickness of which is as uniform as possible such that the two phases could exhibit a parallel arrangement.
Bradshaw teaches drying the combination of reconstituted meat and meat slices but is silent regarding the residual moisture. However, given that Bradshaw teaches that the purpose of drying is to preserve the meat product (column 3, line 52), and that it is well known that the amount of water in a food product affects its shelf life, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the residual water content through drying such that the meat product has desired shelf life. As such, the residual moisture as recited in the claim is merely an obvious variant of the prior art.
Bradshaw teaches that the reconstituted meat comprises a binding agent such as a proteinaceous agent (column 2, line 12-13), but is silent regarding the binder 
The ratio of meat to glycerol as disclosed by Phelps overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Where the claim requires the presence of glycerol as the “binder”, the glycerol as disclosed by Phelps is considered to meet the claim.
Where there is no manipulative difference between the method as disclosed by Bradshaw as modified by Phelps and the method as claimed, the method as disclosed by the prior art would produce a product having increased shelf life in a loosely stacked bag package.
Regarding claim 2, Bradshaw teaches that the thickness of the meat slices is 0.5-6 mm (column 2, line 19-21). This proportion overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Bradshaw is silent regarding the thickness of the reconstituted meat composition or the proportion of thickness of meat slice to that the reconstituted meat composition. However, the thickness of the reconstituted meat composition in the reconstituted raw piece of meat depends on the amount of reconstituted meat in the product, and since that both phases comprises mainly meat, the ratio of the thickness is roughly the ratio of weight of two phases. Given that Bradshaw teaches that the two phase meat product comprises 20-90 wt% texture imparting phase (e.g., the phase that has meat slices) and 10-80% succulence phase (e.g., the phase that comprises reconstituted meat composition), the thickness of the reconstituted meat composition and the ratio of thickness of two phases reasonably encompass or overlaps with those recited in the claim. As such, the thickness of the reconstituted meat composition and the ratio of two thicknesses as recited in the claim are obvious variant of the prior art.
Further, as stated in MPEP 2144.04 IV. A. Change is size/proportion is prima facie obvious. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims 
Regarding claims 3-4, Bradshaw teaches that in the reconstituted raw piece of meat (e.g., the two phase meat product), only chicken meat is used as the meat slices and the shredded meat (column 6, line 1-15).
Regarding claim 5,  Bradshaw teaches that the meat product exhibits a parallel arrangement of its two constituted phases, that the meat slices has thickness of 0.5-6 mm, and that the two phase meat product is dried (column 2, line 16-25; column 3, line 50-52), which is interpreted to read on “the slice of solid meat is arranged with its upper side visible and with a lateral surrounding edge, with the edge thus ensuring an optically uniform transition to the reconstituted meat layer bonded on its underside by drying”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793